FILED
                               FOR PUBLICATION                             MAR 25 2015

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30077

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00119-MJP-1

  v.

MICHAEL ALLAN DREYER,                            ORDER

              Defendant - Appellant.


THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.